UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
UNITED STATES OF AMERICA,
                                                         5:19-cv-978
                         Plaintiff,                      (GLS/ATB)

                   v.

ROBIN ALEATA PICKETT et al.,

                   Defendants.
________________________________

        ORDER AND JUDGMENT OF FORECLOSURE AND SALE

      Plaintiff United States of America commenced this action against

defendants Robin Aleata Pickett, the Commissioner of the Jefferson

County Department of Social Services, Frontier Housing Corporation, John

Doe, Mary Roe, and XYZ Corporation, to foreclose on a mortgage

encumbering a property located in Jefferson County, New York. (Compl.,

Dkt. No. 1.) A description of the property is attached as Schedule A.

      On the original Summons, Complaint, and Notice of Pendency of

this action, all filed in the office of the Clerk of this Court, and upon due

proof of service upon each of the Defendants in this action, and upon the

Affirmation of Nicole LaBletta, by all of which it appears to the satisfaction

of this Court that the Plaintiff is in all respects entitled to a default judgment
pursuant to Rule 55 of the Federal Rules of Civil Procedure and Section

1321 of the New York Real Property Actions and Proceedings Law.

      Accordingly, it is hereby

ORDERED, ADJUDGED, AND DECREED as follows:

      That the Plaintiff’s motion for default judgment, (Dkt. No. 9), is

GRANTED;

      That the mortgaged premises described in the Complaint, as

hereinafter set forth, being more commonly known as 205 Franklin Street,

Brownville, New York 13615, a parcel of land improved with a single family

home, is to be sold in and as one parcel, as a sale in one parcel will be

most beneficial to the interests of the parties;

      That the sale be conducted at a public auction at the Jefferson

County Supreme Court, located at 317 Washington Street, Watertown,

New York 13601, or at another such suitable location, by and under the

direction of David McNulty, United States Marshal for the Northern District

of New York, who is hereby directed to make the sale of said premises.

      That the United States Marshal shall give public notice of the time

and place of sale as follows:

            That the United States Marshal shall cause to be sent by mail,

                                       2
a copy of the Notice of Sale by depositing the same in a prepaid

wrapper addressed to:

      Frontier Housing Corporation
      c/o Secretary of State, of the State of New York
      99 Washington Ave #122
      Albany, New York 11206
      AND
      P.O. Box 56
      Dexter, New York 13634

      Commissioner of the Jefferson County Department of Social
      Services
      250 Arsenal Street
      Watertown, New York 13601

      Robin Aleata Pickett
      620 Mohawk Street
      Watertown, New York 13601

      That the United States Marshal shall post copies of the Notice

of Sale in three (3) conspicuous public places in Jefferson County,

New York, where the premises are located;

      That the United States Marshal shall cause the Notice to be

published once weekly for four consecutive weeks in the Watertown

Daily Times, a newspaper of general circulation published in

Jefferson County, where the mortgaged premises are located. The

Notice need not contain the full legal description of the property as


                                3
      set forth in Schedule A, but may refer to the property as 205 Franklin

      Street, Brownville, New York 13615.

      That the Plaintiff or any other party to this action may become a

purchaser on such sale.

      That the United States Marshal shall execute to the purchaser on

such sale a deed of the premises sold, and upon receiving the proceeds of

sale, forthwith pay the following items:

            FIRST, United States Marshal’s fees and commissions on the

      said sale not exceeding, however, the sum of $300.00;

            SECOND, advertising expenses as shown on bills to be

      specified in his Report of Sale;

            THIRD, the sum of $715.00, hereby adjudged to constitute

      Plaintiff’s costs in this action, with interest thereon from the date

      hereof, and the sum of $126,657.34, with interest thereon from

      September 20, 2019, the amount owing to the Plaintiff and secured

      by the mortgage which is the subject of this action, or so much

      thereof as the purchase money of the mortgaged premises will pay of

      the same.

      That in the event that the Plaintiff is the purchaser of the mortgaged

                                         4
premises at the sale, or in the event that the rights of the purchaser at the

sale and the terms of the sale under this judgment shall be assigned to and

acquired by the Plaintiff and a valid assignment thereof filed with the

United States Marshal, the United States Marshal shall not require the

Plaintiff to pay in cash, the entire amount bid at said sale, but shall execute

and deliver to Plaintiff a deed of the premises sold upon payment to the

United States Marshal of the amounts specified above in items marked

“FIRST” and “SECOND”; that the balance of the amount bid, after

deducting therefrom the amounts paid by the Plaintiff, shall be allowed to

the Plaintiff as specified above in item marked “THIRD”; that if, after so

applying the balance of the amount bid there shall be a surplus over and

above the said amounts due to the Plaintiff, the Plaintiff shall pay to the

United States Marshal, upon delivery to it of said United States Marshal’s

deed, the amount of said surplus; and that the United States Marshal then

shall make the payments as herein directed.

      That the United States Marshal take the receipt of the Plaintiff or its

attorney, for the amounts paid as hereinabove directed in item marked

“THIRD” and file it with his Report of Sale;

      That the surplus money, if any, be then deposited in the Registry of

                                       5
this Court for a period of three years from the date of such deposit; that

during this three-year period, the junior lienholders and/or Pickett can

move to recover some or all of the surplus money; that if no party, or any

other lienholder, has moved to recover the money at the conclusion of the

three-year period, the money shall be distributed to Pickett.1

      That the United States Marshal make his report of the sale and file it

with the Clerk of this Court with all convenient speed; that if the proceeds

of the sale be insufficient to pay the amounts herein directed to be paid to

Plaintiff, with the expenses of the sale, interest, costs, and allowances, as

aforesaid, the United States Marshal shall specify the amount of such

deficiency in the U.S. Marshal’s Report of Sale;

      That the purchaser on such sale shall be let into possession of the

premises sold upon production of the United States Marshal’s deed to such

premises; and it is further

      ORDERED, ADJUDGED, AND DECREED that each and every one

of the defendants in this action, and all persons claiming under them or any

or either of them after the filing of the Notice of Pendency of this action, be


       1
         See United States v. Konco, No. 04-CV-6154L, 2008 WL 5082863, at *2 (W.D.N.Y.
Nov. 24, 2008).

                                          6
forever barred and foreclosed of all right, title, interest, claim, lien and

equity of redemption in and to the mortgaged premises and each and every

part and parcel thereof; and it is further

      ORDERED, ADJUDGED, AND DECREED that John Doe, Mary Roe,

and XYZ Corporation are DISMISSED from the case, pursuant to Federal

Rule of Civil Procedure 15, because there are no tenants or occupants

residing at the premises at issue under those fictitious names; and it is

further

      ORDERED, ADJUDGED, AND DECREED that the Plaintiff’s request

for the sum of $3,875.00 in Attorney’s fees is DENIED WITH LEAVE TO

RENEW2; and it is further


          2
           The Plaintiff requests an award of $3,875.00 in attorney’s fees pursuant to its
mortgage agreement with Pickett. (Dkt. No. 9 at 7.) The Plaintiff did not provide the court with
contemporaneous time records or any other proof relating to the figure requested. (See
generally Dkt. No. 9.) Similarly, the Plaintiff did not provide the court with a summary of the
attorney’s qualifications and experience. (Id.) Even though when “the entitlement to attorneys’
fees is found within the mortgage itself rather than in a federal statute, Plaintiff’s failure to
provide contemporaneous time records does not wholesale preclude its ability to recover
attorneys’ fees,” Nationstar Mortgage LLC v. Dolan, No. 1:16-CV-1360, 2019 WL 1970522,
at *4 (N.D.N.Y. May 3, 2019), the lack of support provided by the Plaintiff—especially the lack
of information regarding how many hours were spent on each task for which the Plaintiff
incurred fees—precludes the court from determining the reasonableness of the fees. Because
the court must determine the reasonableness of attorney’s fees, including those incurred via a
flat fee arrangement, before it awards them to the Plaintiff, see, e.g. Dolan, 2019 WL 1970522,
at *2, and because it is unable to do so with the information before it, the Plaintiff’s request is
denied with leave to renew. See Onewest Bank, N.A. v. Vaval, No. 14-CV-3437, 2016 WL
3945342, at *4 (E.D.N.Y. Jul. 19, 2016) (“Courts in this District have declined to award
attorney’s fees pursuant to a flat-rate agreement unless the request is accompanied by
supporting documentation sufficient to allow the court to calculate the presumptively

                                                7
      ORDERED, ADJUDGED, AND DECREED that the Clerk provide a

copy of this Judgement of Foreclosure and Sale to the parties.

IT IS SO ORDERED

December 20, 2019
Albany, New York




reasonably fee via the lodestar method and compare it to the flat fee amount.” (citations,
internal quotation marks, and alterations omitted)).

                                               8
